internal_revenue_service number release date index number -------------------------------------------- --------------------------------------- -------------------------------------------------- --------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ------------------ telephone number ---------------------- refer reply to cc ita plr-102556-18 date date re request to revoke taxpayer’s election not to deduct the additional first year depreciation legend taxpayer gp lp1 lp2 year1 year2 date1 date2 final return_period initial return_period m n dear -------------- -------------------------------------------------- ----------------------------- ------------------------------------------------------------------ ---------------------------------------------------- ----------------------------- ------------------------------------------------------------------------ ------- ------- --------------------- --------------------------- ------------------------------------------------------- ----------------------------------------------------------- ------------------- ------------------- this letter_ruling responds to a letter dated date submitted by taxpayer requesting the consent of the commissioner of internal revenue to revoke taxpayer’s election under sec_168 of the internal_revenue_code not to deduct the plr-102556-18 additional first year depreciation that was made on its federal tax_return for the short taxable_year beginning date1 and ended date2 the year1 taxable_year except as specifically stated otherwise all references in this letter_ruling to sec_168 or sec_708 are treated as a reference to sec_168 or sec_708 respectively as in effect prior to amendment by the tax cuts and jobs_act pub_l_no 131_stat_2054 date taxpayer represents that the facts are as follows facts taxpayer a limited_partnership files form_1065 u s return of partnership income on a calendar_year basis taxpayer’s principal business activity is taxpayer’s overall_method_of_accounting is an accrual_method taxpayer is owned by a general_partner and two limited partners the general_partner is gp which owns an m interest in taxpayer the limited partners are lp1 which owns an m interest in taxpayer and lp2 which owns an n interest in taxpayer during year1 taxpayer experienced a technical_termination under sec_708 as the result of a former limited_partner transferring all of its interest to lp2 as a result of the technical_termination taxpayer was required to file a final federal tax_return covering the final return_period and an initial federal tax_return covering the initial return_period the initial return_period and the year1 taxable_year are the same during year1 taxpayer also placed_in_service qualified_property as defined in sec_168 on its timely filed form_1065 for the year1 taxable_year taxpayer made an election under sec_168 not to deduct the additional first year depreciation deduction for the following eligible classes of property property in the 5-year class and property in the 15-year class gp was responsible for filing taxpayer’s federal tax returns for the final return_period and for the year1 taxable_year gp made the election not to deduct the additional first year depreciation based on its awareness that taxpayer had reported losses on its federal tax returns for the prior year and year1 and based on its anticipation of more losses in year2 however gp did not understand that lp2 its new limited_partner needed and expected to pass-through the additional_depreciation deductions to its investors for year1 gp also did not understand that the election to not deduct the additional first year depreciation could not be revoked on an amended_return had gp understood this gp would have obtained a more final and complete understanding of the needs and tax positions of lp2’s investors prior to filing taxpayer’s form_1065 for the year1 taxable_year plr-102556-18 ruling requested taxpayer requests consent to revoke its election under sec_168 not to deduct the additional first year depreciation under sec_168 for the 5-year and 15-year eligible classes of qualified_property that were placed_in_service by taxpayer during the short taxable_year beginning date1 and ended date2 and for the 5-year and 15-year eligible classes of qualified_property that were placed_in_service by the terminated partnership during year1 and contributed to taxpayer in a transaction described in sec_708 by the terminated partnership during year1 law sec_168 allowed in the taxable_year that qualified_property is placed_in_service a 50-percent additional first year depreciation deduction for qualified_property placed_in_service by the taxpayer before january before january for qualified_property described in sec_168 or sec_168 sec_4 of revproc_2017_33 2017_19_irb_1236 provides guidance under sec_168 as amended by sec_143 of the protecting americans from tax hikes act of path act enacted as division q of the consolidated appropriations act pub_l_no 129_stat_2242 date pursuant to sec_4 of revproc_2017_33 rules similar to the rules in sec_1_168_k_-1of the income_tax regulations for qualified_property or for 30-percent additional first year depreciation deduction apply to sec_168 and however in applying sec_1_168_k_-1 the computation of the allowable 50-percent additional first year depreciation deduction is made in accordance with the rules for 50-percent bonus_depreciation property and in applying sec_1_168_k_-1 the rules for 50-percent additional first year depreciation deduction apply sec_1_168_k_-1 provides that in the case of a technical_termination of a partnership under sec_708 the additional first year depreciation deduction is allowable for any qualified_property placed_in_service by the terminated partnership during the taxable_year of termination and contributed by the terminated partnership to the new partnership the allowable additional first year depreciation deduction for the qualified_property shall not be claimed by the terminated partnership but instead shall be claimed by the new partnership for the new partnership’s taxable_year in which the qualified_property was contributed by the terminated partnership to the new partnership however if qualified_property is both placed_in_service and contributed to a new partnership in a transaction described in sec_708 by the terminated partnership during the taxable_year of termination and if such property is disposed of by the new partnership in the same taxable_year the new partnership received such property from the terminated partnership then no additional first year depreciation deduction is allowable to either partnership plr-102556-18 sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year sec_4 of revproc_2017_33 provides that the rules for making the election under sec_168 not to deduct the additional first year depreciation the sec_168 election are similar to the rules for making such election under sec_168 as in effect before the enactment of the path act as a result the sec_168 election applies to all qualified_property that is in the same class of property and placed_in_service in the same taxable_year if the sec_168 election is made for a class of property that is qualified_property placed_in_service during the taxable_year no additional first year depreciation deduction is allowable for that property and sec_168 does not apply to that property sec_4 of revproc_2017_33 provides that in general rules similar to the rules in sec_1_168_k_-1 and apply for purposes of sec_168 sec_1_168_k_-1 defines the term class of property as meaning among other things each class of property described in sec_168 for example 5-year_property sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that an election not to deduct the additional first year depreciation for a class of property that is qualified_property once made may be revoked only with the written consent of the commissioner of internal revenue to seek the commissioner's consent the taxpayer must submit a request for a letter_ruling conclusion based solely on the facts and representations submitted we conclude that a revocation of taxpayer’s election not to deduct any additional first year depreciation under sec_168 for the 5-year and 15-year eligible classes of qualified_property that were placed_in_service by taxpayer during the short taxable_year beginning date1 and ended date2 and for the 5-year and 15-year eligible classes of qualified_property that were placed_in_service by the terminated partnership during year1 and contributed to taxpayer in a transaction described in sec_708 by the terminated partnership during year1 is permitted under sec_1_168_k_-1 accordingly taxpayer is granted calendar days from the date of this letter to revoke such election the revocation must be made in a written_statement filed with taxpayer’s amended federal tax_return for the taxable_year beginning date1 and ended date2 a copy of this letter_ruling must be attached to such amended_return a copy is enclosed for that purpose alternatively a taxpayer filing its federal_income_tax return plr-102556-18 electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property that was placed_in_service by taxpayer during the short taxable_year beginning date1 and ended date2 or that was placed_in_service by the terminated partnership during year1 and contributed to taxpayer in a transaction described in sec_708 by the terminated partnership during year1 is eligible for the additional first year depreciation deduction under sec_168 or whether taxpayer’s classification of any item of depreciable_property under sec_168 or revproc_87_56 1987_2_cb_674 is correct the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending copies of this letter_ruling to taxpayer’s authorized representatives we are also sending a copy of this letter_ruling to the appropriate operating division director sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes cc
